DETAILED ACTION
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Landau on 1/8/2021.

The application has been amended as follows: 
The present set of claims has been replaced by the following:

Claim 1 (currently amended). A method for raising deep ocean water comprising:
pumping with a first pump a quantity of fluid through at least one hose, wherein the is fluid drawn from a region proximal to a surface of the water; 
driving at least one turbine with the quantity of fluid pumped through the at least one hose;
driving at least one second pump with the at least one turbine, wherein the at least one second pump is driven by the at least one turbine through a common shaft; and
sucking a second quantity of fluid into the at least one second pump and driving the second quantity of fluid through at least a second hose, wherein the second quantity 
Claim 2 (canceled). 
Claim 3 (canceled). 
Claim 4 (currently amended). A method for raising deep ocean water comprising:
pumping with a first pump a quantity of fluid through at least one hose, wherein the fluid is drawn from a region proximal to a surface of the water; 
driving at least one turbine with the quantity of fluid pumped through the at least one hose;
driving at least one second pump with the at least one turbine; and
sucking a second quantity of fluid into the at least one second pump and driving the second quantity of fluid through at least a second hose, wherein the second quantity of fluid is deep ocean water to be retrieved for applications such as Ocean Thermal Energy Conversion (OTEC), and wherein the at least one second pump and the at least one turbine are proximal the ocean floor and the at least one first pump is proximal the ocean surface.
Claim 5 (previously presented). The method of claim 4, wherein the at least one second pump is driven by the at least one turbine through a common shaft. 
Claim 6 (currently amended). A method for raising deep ocean water comprising: 
pumping with a first pump a quantity of fluid through at least one hose, wherein the fluid is drawn from a region proximal to a surface of the water;  
driving at least one turbine with the quantity of fluid pumped through the at least one hose; 

sucking in a second quantity of fluid into the at least one second pump and driving the second quantity of fluid through at least a second hose, wherein the second quantity of fluid is deep ocean water to be retrieved for applications such as sea water air conditioning. 
 Claim 7 (new). The method of claim 6, wherein the at least one second pump and the at least one turbine are proximal the ocean floor and the first pump is proximal the ocean surface.
 Claim 8 (canceled).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1,4-7 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746